DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated March 11, 2021, has been entered.
Claim Rejections – 35 U.S.C. §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 
Claim 1, 4, 7-13, and 18 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over E. Kontou & G. Anthoulis, The Effect of Silica Nanoparticles on the Thermomechanical Properties of Polystyrene, 105 Journal of Applied Polymer Science 1723 (2007) (“Kontou”).
Considering Claim 1: Kontou teaches a composition containing polystyrene and a silica particle filler with a particle size of 16 nm.  (Kontou, Abstract; 1724, col 1).  Kontou teaches that at 100 °C the composition exhibits a viscoplastic response.  (Id. at 1728, col 1; 1728, Figure 11).
	Kontou does not indicate that the polystyrene is crosslinked.  Accordingly, one of ordinary skill would reasonably understand the polystyrene to be a non-crosslinked polymer.  The polystyrene of Kontou reads on the non-crosslinked polymer of claim 1.  The silica particle filler of Kontou reads on the particulate material of claim 1.  The viscoplastic response taught by Kontou reads on the viscoplastic property of claim 1.
Kontou does expressly teach that the composition has a “minimal elastic response” over a temperature range of 50 to 100 °F.  However, for the purpose of the anticipation rejection of the claims over Kontou, the examiner considers this property to be inherent in the composition of Kontou for the following reasons.  According to the original disclosure, a composition having the claimed components exhibits the claimed minimal elastic response over the claimed temperature range.  Based on guidance in the MPEP, the examiner is presuming that the structure of the composition set forth in claim 1 (i.e., a composition containing any non-crosslinked polymer and any particulate material together in any amount) is what applicant regards as the invention.  See MPEP § 2172(I).  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a “minimal elastic response” over a temperature range of 50 to 100 °F, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
For the purpose of the obviousness rejection of the claims over Kontou, it is the examiner’s position that even if the property of claim 1 is not inherently present in the composition of Kontou, it would have been obvious to one of ordinary skill in the art before the effective filing to have optimized the viscoplastic properties of the composition of Kontou to achieve the claimed property.  Kontou is analogous art because it is directed to the same field of endeavor as the claimed invention, namely non-crosslinked polymer materials containing silica.  It would have been obvious to one of ordinary skill in the art to have optimized the viscoplastic properties of the composition of Kontou, and the motivation to have done so would have been that Kontou suggests that the nanocomposites of Kontou exhibit improved properties compared with conventional composites, and one of ordinary skill in the art would understand that different final uses of the nanocomposite would require different thermal and mechanical properties of the nanocomposite.  (Kontou, 1723, first column).
Considering Claim 4: Kontou teaches that the polystyrene has a melt flow index of 2.5 g/10 min.  (Kontou, Abstract; 1724, col 1).  Evidentiary reference US Pat. 5,147,704 (“Lin”) provides evidence that polystyrene with a melt flow index of 2.5 has a molecular weight of 200,000.  (Lin, col 6, lines 19-21).  This value falls within the claimed range.
Considering Claim 7: Kontou teaches that the silica is a fumed silica.  (Kontou, 1724, col 1).  
Considering Claim 8: Kontou teaches a silica particle size of 16 nm.  (Kontou 1724, col 1).
Considering Claim 9: Kontou teaches that silica filler particles in nanocomposites form van Der Waals or H-bonding interactions among themselves.  (Kontou, 1726, col 2).
Considering Claims 10-13: Kontou teaches three example compositions containing silica contents of 4, 8, and 10 percent.  (Kontou, 1724, col 1).  Because the only two components in the composition of Kontou are polystyrene and silica, one of ordinary 
Considering Claim 18: Kontou is silent as to the indentation response curve property recited by claim 18.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the claimed composition achieves the property recited by claim 18.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. an indentation response curve with an average plateau forced that remains within plus or minus 1.0 N of a target force, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
Claims 1, 2, 7-13, and 18 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over US Pat. 5,942,565 (“Okami”).
Considering Claims 1, 2, and 7: Okami teaches an example composition containing a polydimethylsiloxane and fumed silica.  (Okami, col 6, lines 10-20).  While Okami teaches that the composition is subsequently cured at a temperature of 120 °C after adding a peroxide, one of ordinary skill in the art would understand that prior to curing 
Okami teaches that the composition is “claylike.”   (Id. col 5, lines 42-45; Abstract).  At ¶ 0032, the present specification states that the “viscoplastic property [of the composition of the invention] is also referred to as clay-like.”  Accordingly, the claylike feature of the composition of Okami reads on the viscoplastic property of claim 1.
Okami does expressly teach that the composition has a “minimal elastic response” over a temperature range of 50 to 100 °F.  However, for the purpose of the anticipation rejection of the claims over Okami, the examiner considers this property to be inherent in the composition of Kontou for the following reasons.  According to the original disclosure, a composition having the claimed components exhibits the claimed minimal elastic response over the claimed temperature range.  Based on guidance in the MPEP, the examiner is presuming that the structure of the composition set forth in claim 1 (i.e., a composition containing any non-crosslinked polymer and any particulate material together in any amount) is what applicant regards as the invention.  See MPEP § 2172(I).  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a “minimal elastic response” over a temperature range of 50 to 100 °F, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
For the purpose of the obviousness rejection of the claims over Okami, it is the examiner’s position that even if the property of claim 1 is not inherently present in the composition of Okami, it would have been obvious to one of ordinary skill in the art before the effective filing to have optimized the viscoplastic properties of the 
Considering Claims 8: Evidentiary reference Herbert Barthel et al., Particle Sizes of Fumed Silica, 21 Chem. Eng. Technol. 745 (1998) (“Barthel”) provides evidence that fumed silica contains primary particles in the range of 10-20 nm.  (Barthel, 745, col 1).  One of ordinary skill would reasonably expect that the fumed silica of Okami would necessarily have a particle size falling within the range recited by claim 8.
Considering Claims 9: One of ordinary skill would reasonably expect that the silica filler particles in Okami would form van Der Waals or H-bonding interactions among themselves and/or with the polydimethylsiloxane.
Considering Claims 10-13: Okami teaches that the composition is prepared from 100 parts of the polydimethylsiloxane and 30 parts of the fumed silica.  (Okami, col 6, lines 10-20).  It is calculated that this composition contains about 77 percent of the polydimethylsiloxane and 23 percent of the fumed silica.  These values fall within the ranges recited by claims 10-13.
Considering Claim 18: Okami is silent as to the indentation response curve property recited by claim 18.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the claimed composition achieves the property recited by claim 18.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. an indentation response curve with an average plateau forced that remains within plus or minus 1.0 N of a target force, would necessarily flow from a composition containing all of the claimed components in the See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
Claims 1 and 6 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over US 2002/0123003 (“Kannurpatti”).
Considering Claims 1 and 6: Kannurpatti teaches an example composition containing, among other components, polybutadiene and zirconium silicate.  (Kannurpatti, ¶ 0041, Table 1).  Kannurpatti indicates that the polybutadiene is not crosslinked.  (Id. ¶ 0018).  The polybutadiene of Kannurpatti reads on the non-crosslinked polymer of claims 1 and 6.  Kannurpatti indicates that the zirconium silicate is a particulate filler material.  (Id. ¶ 0024).  The zirconium silicate of Kannurpatti reads on the particulate material of claim 1.
Kannurpatti teaches that the composition is “pressed into plates” prior to curing.  (Id. ¶ 0041).  In view of how applicant describes the term viscoplastic at ¶ 0032 of the present specification (i.e., as claylike), one of ordinary skill would reasonably understand the pre-cured composition of Kannurpatti to have a “viscoplastic property.”
Kannurpatti does expressly teach that the composition has a “minimal elastic response” over a temperature range of 50 to 100 °F.  However, for the purpose of the anticipation rejection of the claims over Kannurpatti, the examiner considers this property to be inherent in the composition of Kannurpatti for the following reasons.  According to the original disclosure, a composition having the claimed components exhibits the claimed minimal elastic response over the claimed temperature range.  Based on guidance in the MPEP, the examiner is presuming that the structure of any non-crosslinked polymer and any particulate material together in any amount) is what applicant regards as the invention.  See MPEP § 2172(I).  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a “minimal elastic response” over a temperature range of 50 to 100 °F, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
For the purpose of the obviousness rejection of the claims over Kannurpatti, it is the examiner’s position that even if the property of claim 1 is not inherently present in the composition of Kannurpatti, it would have been obvious to one of ordinary skill in the art before the effective filing to have optimized the viscoplastic properties of the composition of Kontou to achieve the claimed property.  Kannurpatti is analogous art because it is directed to the same field of endeavor as the claimed invention, namely non-crosslinked polymer materials containing a particulate material.  It would have been obvious to one of ordinary skill in the art to have optimized the viscoplastic properties of the composition of Kannurpatti, and the motivation to have done so would have been to optimize the pressing of the plate of Kannurpatti prior to curing.  (Kannurpatti ¶ 0041).  
Claim Rejections – 35 U.S.C. § 103
Claims 3-5 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,942,565 (“Okami”), as applied above with respect to claims 1 and 2.
Considering Claim 3: The relevant teachings of Okami are discussed above with regard to the rejection of claim 1.
According to the present specification at ¶ 0071, the molecular weight of entanglement of dimethylpolysiloxane is about 29,000.  Accordingly, claim 3 encompasses a dimethylpolysiloxane polymer that has a molecular weight ranging from about 58,000 (i.e., 29,000 × 2) to about 145,000 (i.e., 29,000 × 5).  
3O)2SiO) has a molecular weight of about 106.  Accordingly, one of ordinary skill in the art would reasonably expect the molecule weights of the vinyl-containing methylpolysiloxanes of Okami to fall between 10,600 (i.e., 106 × 100) and 159,000 (i.e., 106 × 1,500).  This range substantially overlaps with the 58,000 to 145,000 range of the claim (according to the calculation of the paragraph above).  Okami is analogous art because it is directed to the same field of endeavor as the claimed invention.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the vinyl-containing methylpolysiloxanes of Okami having a molecular weight falling within the range recite by claim 3, and the motivation to have done so would have been that Okami suggests that such an silicone is a suitable additive for the composition of Okami.  (Id.).
Considering Claims 4 and 5: As discussed above with respect to claim 3, Okami suggests adding vinyl-containing methylpolysiloxanes having a molecular weight between about 10,600 and 159,000.  This range substantially overlaps with the ranges of claims 4 and 5.
Claims 14-17, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,942,565 (“Okami”), as applied above with respect to claims 1, and further in view of Luca Ceseracciu et al., Robust and Biodegradable Elastomers Based on Corn Starch and Polydimethylsiloxane (PDMS), 7 ACS Appl. Mater. Interfaces 3742 (2015) (“Ceseracciu”).
Considering Claims 14-16: The relevant teachings of Okami are discussed above with regard to the rejection of claim 1.
	Okami does not teach that the composition contains the detackifying agent of claims 14-16.  However, Ceseracciu teaches that biodegradable and biocompatible Id. at 3743, col 1).  While Ceseracciu does not identify the corn starch as a detackifying agent, the corn starch of Ceseracciu has the structure of the detackifying agent of claims 15 and 16.  Okami and Ceseracciu are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polysiloxane compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the corn starch granules of Ceseracciu into the polydimethylsiloxane composition of Okami, and the motivation to have done so would have been, as Ceseracciu suggests, that corn starch granules are a sustainable filler that when combined with polydimethylsiloxane achieve a biocompatible and biodegradable composition.  (Id. at Abstract; 3743, col 1; 3750, col 2).
Considering Claim 17: Ceseracciu teaches examples of composition that contain 46, 66, 82, and 89 percent starch by volume.  (Ceseracciu, 3744, col 1).  None of these examples correspond to the “about 36.2 percent” by volume of detackifying agent.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP                         § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of using starch additives in a polydimethylsiloxane polymer, and applicant has not presented any evidence indicating that the concentration recited by claim 17 is critical.
Considering Claims 19 and 20: The relevant teachings of Okami are discussed above with respect to the rejection of claim 1.
Okami further teaches method of producing a compositing by combining a polydimethylsiloxane and fumed silica.  (Okami, col 7, lines 15-40).  While Okami teaches that the composition is subsequently cured at a temperature of 180 °C after adding a peroxide, one of ordinary skill in the art would understand that prior to curing 
Okami teaches that the composition is prepared from 100 parts of the polydimethylsiloxane and 10 parts of the fumed silica.  (Id. col 7, lines 15-40).  It is calculated that this composition contains about 9 percent of the fumed silica.  This values fall within the range recited by claim 19.
Okami does not teach that the composition contains the cornstarch of claim 19.  
However, Ceseracciu teaches that biodegradable and biocompatible polydimethylsiloxane materials can be produced by combining polydimethylsiloxane with granules of corn starch.  (Ceseracciu, Abstract; 3744, col 1; 3750, col 2).  Okami and Ceseracciu are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polysiloxane compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the corn starch granules of Ceseracciu into the polydimethylsiloxane composition of Okami, and the motivation to have done so would have been, as Ceseracciu suggests, that corn starch granules are a sustainable filler that when combined with polydimethylsiloxane achieve a biocompatible and biodegradable composition.  (Id. at Abstract; 3743, col 1; 3750, col 2).
	With respect to claim 20, while Ceseracciu does not identify the corn starch as a detackifying agent, the corn starch of Ceseracciu has the structure of the detackifying agent of the present invention (see original claims 15 and 16).
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,942,565 (“Okami”).
Considering Claim 21: Okami teaches an example composition containing a polydimethylsiloxane and fumed silica.  (Okami, col 6, lines 10-20).  While Okami teaches that the composition is subsequently cured at a temperature of 120 °C after adding a peroxide, one of ordinary skill in the art would understand that prior to curing the polydimethylsiloxane of Okami would not be crosslinked.  The polydimethylsiloxane of Okami reads on the non-crosslinked polymer of claim 21.  The fumed silica of Okami reads on the particulate material of claim 21.
Id. col 6, lines 10-20).  It is calculated that this composition contains about 77 percent of the polydimethylsiloxane and 23 percent of the fumed silica.  These values fall within the ranges recited by claims 21.
Evidentiary reference Herbert Barthel et al., Particle Sizes of Fumed Silica, 21 Chem. Eng. Technol. 745 (1998) (“Barthel”) provides evidence that fumed silica contains primary particles in the range of 10-20 nm.  (Barthel, 745, col 1).  One of ordinary skill would reasonably expect that the fumed silica of Okami would necessarily have a particle size falling within the range recited by claim 21.
With respect to the “surface chemistry” properties of the particles recited by claim 21, it appear that applicant has described in the specification at ¶ 0074 an embodiment of the invention that utilizes commercially available fumed silica that appears to exhibit the claimed surface properties.  Accordingly, while Okami does not describe the “surface chemistry” of fumed silica in the manner recited by the claim, it appears that the properties claimed are present in fumed silica and would necessarily flow from the fumed silica of Okami.
Okami teaches that the composition is “claylike.”   (Okami, col 5, lines 42-45; Abstract).  At ¶ 0032, the present specification states that the “viscoplastic property [of the composition of the invention] is also referred to as clay-like.”  Accordingly, the claylike feature of the composition of Okami reads on the viscoplastic property of claim 21.  Additionally, the present specification indicates that “fumed silica is a viable option for obtaining a viscoplastic or ‘clay-like’ response.”  This statement provides further evidence the claimed viscoplastic property would necessarily be present in the substantially similar composition of Okami.  Finally, Okami teaches a composition containing the claimed components in the claimed amounts.  According to the original disclosure, such a composition achieves the claimed viscoplastic property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the claimed flow under applied force and dimensional stability upon removal of the applied force, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Okami does not appear to expressly teach an example composition containing a polydimethylsiloxane having the claimed molecular weight.  However, Okami teaches that it is suitable to use “vinyl-containing methylpolysiloxanes having a degree of polymerization of about 100 to 1,500.”  (Okami, col 5, lines 20-29).  Okami does not clearly specify the structure of such “vinyl-containing methylpolysiloxanes.”  However, one of ordinary skill would reasonably expect that such compound would correspond to vinyl group-terminated dimethylpolysiloxanes.  The repeat unit of such a silicone (i.e., (CH3O)2SiO) has a molecular weight of about 106.  Accordingly, one of ordinary skill in the art would reasonably expect the molecule weights of the vinyl-containing methylpolysiloxanes of Okami to fall between 10,600 (i.e., 106 × 100) and 159,000 (i.e., 106 × 1,500).  This range substantially overlaps with the claimed range.  Okami is analogous art because it is directed to the same field of endeavor as the claimed invention, namely filled silicone compositions.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the vinyl-containing methylpolysiloxanes of Okami having a molecular weight falling within the range recite by claim 21, and the motivation to have done so would have been that Okami suggests that such an silicone is a suitable additive in the composition of Okami.  (Id.).
Okami does expressly teach that the composition has a “minimal elastic response” over a temperature range of 50 to 100 °F.  However, the examiner considers this property to be inherent in the composition of Kontou for the following reasons.  According to the original disclosure, a composition having the claimed components exhibits the claimed minimal elastic response over the claimed temperature range.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a “minimal elastic response” over a See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Additionally, even if the property of claim 21 is not inherently present in the composition of Okami, it would have been obvious to one of ordinary skill in the art before the effective filing to have optimized the viscoplastic properties of the composition of Okami to achieve the claimed property.  In particular, it would have been obvious to one of ordinary skill in the art to have optimized the viscoplastic properties of the composition of Okami, and the motivation to have done so would have been that Okami teaches that the plasticity of the composition can be adjusted to balance the requirements of effective adhesion to an adherend, on the one hand, and mechanical integrity (i.e., loss of thickness), on the other.  (Okami, col 5, lines 42-52).
Claim 22-24 are rejected under 35 U.S.C. § 103 as obvious over US Pat. 5,942,565 (“Okami”) in view of Luca Ceseracciu et al., Robust and Biodegradable Elastomers Based on Corn Starch and Polydimethylsiloxane (PDMS), 7 ACS Appl. Mater. Interfaces 3742 (2015) (“Ceseracciu”).
Considering Claims 22-24: Okami teaches an example composition containing a polydimethylsiloxane and fumed silica.  (Okami, col 7, lines 15-40).  While Okami teaches that the composition is subsequently cured at a temperature of 180 °C after adding a peroxide, one of ordinary skill in the art would understand that prior to curing the polydimethylsiloxane of Okami would not be crosslinked.  The polydimethylsiloxane of Okami reads on the non-crosslinked polymer of claim 22.  The fumed silica of Okami reads on the particulate material of claim 22.
Okami teaches that the composition is prepared from 100 parts of the polydimethylsiloxane and 10 parts of the fumed silica.  (Id. col 7, lines 15-40).  It is calculated that this composition contains about 91 percent of the polydimethylsiloxane 
Evidentiary reference Herbert Barthel et al., Particle Sizes of Fumed Silica, 21 Chem. Eng. Technol. 745 (1998) (“Barthel”) provides evidence that fumed silica contains primary particles in the range of 10-20 nm.  (Barthel, 745, col 1).  One of ordinary skill would reasonably expect that the fumed silica of Okami would necessarily have a particle size falling within the range recited by claim 22.
With respect to the “surface chemistry” properties of the particles recited by claim 22, it appear that applicant has described in the specification at ¶ 0074 an embodiment of the invention that utilizes commercially available fumed silica that appears to exhibit the claimed surface properties.  Accordingly, while Okami does not describe the “surface chemistry” of fumed silica in the manner recited by the claim, it appears that the properties claimed are present in fumed silica and would necessarily flow from the fumed silica of Okami.
Okami does not teach that the composition contains the cornstarch of claim 22.  However, Ceseracciu teaches that biodegradable and biocompatible polydimethylsiloxane materials can be produced by combining polydimethylsiloxane with granules of corn starch.  (Ceseracciu, Abstract; 3744, col 1; 3750, col 2).  Okami and Ceseracciu are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polysiloxane compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the corn starch granules of Ceseracciu into the polydimethylsiloxane composition of Okami, and the motivation to have done so would have been, as Ceseracciu suggests, that corn starch granules are a sustainable filler that when combined with polydimethylsiloxane achieve a biocompatible and biodegradable composition.  (Id. at Abstract; 3743, col 1; 3750, col 2).
Finally, Okami teaches that the composition is “claylike.”   (Okami, col 5, lines 42-45; Abstract).  At ¶ 0032, the present specification states that the “viscoplastic property [of the composition of the invention] is also referred to as clay-like.”  Accordingly, the claylike feature of the composition of Okami reads on the viscoplastic property of claim 22.  Additionally, the present specification indicates that “fumed silica is a viable option See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Okami does expressly teach that the composition has a “minimal elastic response” over a temperature range of 50 to 100 °F.  However, the examiner considers this property to be inherent in the composition of Kontou for the following reasons.  According to the original disclosure, a composition having the claimed components exhibits the claimed minimal elastic response over the claimed temperature range.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a “minimal elastic response” over a temperature range of 50 to 100 °F, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).

Response to Arguments
Applicant’s arguments in the remarks dated March 11, 2021, have been fully considered, and the examiner responds as follows.
A) On pages 9 and 10 of the remarks, applicant argues that the rejection of the claims over Kontou should be withdrawn in view of the amendment to the claims.  This argument has been fully considered but is not found to be persuasive for the reasons given in the rejection of the claims over Kontou in the present Office Action.
B) On pages 11 and 12 of the remarks, applicant argues that the rejection of the claims over Okami should be withdrawn because the term “clay-like” in Okami is not used in the same way as the term “clay-like” is used in the present application.  This argument has been fully considered but is not found to be persuasive.  Okami teaches a composition having all of the components of the claimed composition.  Applicant’s discussion of both the present invention and Okami is directed to features that do not appear in the broadest independent claim.  Based on guidance in the MPEP, the examiner is presuming that the structure of the composition set forth in claim 1 (i.e., a composition containing any non-crosslinked polymer and any particulate material together in any amount) is what applicant regards as the invention.  See MPEP § 2172(I).
C) On pages 13 and 14 of the remarks, applicant argues that the rejection of the claims over Kannurpatti should be withdrawn because Kannurpatti does not teach the viscoplastic property recited by claim 1.  This argument has been fully considered but is not found to be persuasive.  Kannurpatti teaches a composition having all of the any non-crosslinked polymer and any particulate material together in any amount) is what applicant regards as the invention.  See MPEP § 2172(I).
D) The examiner is withdrawing the rejection over Tara D. Edwards et al., Mechanical Properties of Silicone Based Composites as a Temperature Insensitive Ballistic Backing Material for Qualifying Back Face Deformation, 285 Forensic Science International 1, published online January 21 2018 (“Edwards”) set froth at page 8 of the Office Action dated September 21, 2020, in view of applicant’s statements regarding the Edward reference.  The examiner accepts applicant’s statements at pages 14-16 of the remarks as providing sufficient evidence to show that Edwards is a grace period inventor disclosure disqualified as prior art under the guidance set forth in MPEP § 2153.01(a).
E) Applicant’s statements regarding the Ceseracciu reference on page 16 of the remarks have been fully considered.  Applicant suggests that “one of ordinary skill I the art would not have had reason to touch the corn starch – PDMS blends prior to crosslinking to notice any trend.”  This argument has been fully considered but is not found to be persuasive because it does not clearly explain which claim element is not taught by the reference or why the rationale for combining the references set forth by the examiner should be reconsidered. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767